          Case 2:17-cr-00165-CJB-JVM Document 83 Filed 05/18/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


      UNITED STATES OF                                   CRIMINAL ACTION
      AMERICA

      VERSUS                                             No.: 17-165

      JAYVONNE JOHNSON                                   SECTION: “J” (1)




                                       ORDER & REASONS

          Before the Court is a Motion for Compassionate Release (Rec. Doc. 76) filed

by Defendant Jayvonne Johnson. The Government opposes the motion (Rec. Doc. 80).

Having considered the motion and memoranda, the record, and the applicable law,

the Court finds that the motion should be DENIED.

                       FACTS AND PROCEDURAL BACKGROUND

          Johnson was indicted in 2017 for one count of possession with intent to

distribute 500 grams or more of cocaine. He pleaded guilty, pursuant to a plea

agreement, on August 15, 2018. Based on an offense level of 31 and criminal history

category VI, his guidelines range was 188 to 235 months of imprisonment. On March

7, 2019, Johnson was sentenced to 120 months of imprisonment because of his age

and because the Court found that “the career offender provision is inappropriate in

this case.”1 His projected release date is March 19, 2026.




1   (Statement of Reasons, Rec. Doc. 65, at 3).
       Case 2:17-cr-00165-CJB-JVM Document 83 Filed 05/18/20 Page 2 of 5



       Johnson filed the instant motion on April 23, 2020. He seeks a reduction of his

sentence, or alternatively a release to home confinement, due to an outbreak of

COVID-19 at FCI Oakdale I, where he is currently incarcerated. He asserts that five

inmates have died from COVID-19 and 91 inmates have tested positive at Oakdale.

He is housed in Unit Vernon-1, which has only eight sinks and four toilets for over

200 inmates, and he shares a room with five other inmates, whose beds are three feet

apart. He claims it is impossible to properly disinfect the restrooms or living quarters

because inmates are not allowed to have Lysol or bleach. He contends his health

conditions – hypertension, high blood pressure, cholesterolemia, and liver disease –

qualify him for relief. He also claims he is a non-violent offender,2 he was assessed a

low risk for recidivism under the First Step Act, and he has no disciplinary

infractions. Additionally, he contends he has ties to the community and will have a

stable place to reside if his motion is granted. Johnson is currently 51 years old.

                                    LEGAL STANDARD

       “A court, on a motion by the [Bureau of Prisons (“BOP”)] or by the defendant

after exhausting all BOP remedies, may reduce or modify a term of imprisonment,

probation, or supervised release after considering the factors of 18 U.S.C. § 3553(a),

if ‘extraordinary and compelling reasons warrant such a reduction.’” United States v.

Chambliss, 948 F.3d 691, 692 (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)).

The U.S. Sentencing Guidelines provide that a reduction should be granted only if




2His criminal history includes two convictions for drug distribution and money laundering offenses
and one conviction for escape from a correctional facility.


                                                2
          Case 2:17-cr-00165-CJB-JVM Document 83 Filed 05/18/20 Page 3 of 5



“the defendant is not a danger to the safety of any other person or to the community.”

U.S.S.G. § 1B1.13(2) (p.s.).

                                     DISCUSSION

          I.       COMPASSIONATE RELEASE

          The Government first contends that Johnson has not exhausted his remedies

with the BOP. To meet the exhaustion requirement, a defendant must “fully

exhaust[] all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf” or, alternatively, 30 days must have passed

“from the receipt of such a request by the warden of the defendant’s facility.”

§ 3582(c)(1)(A).

          Johnson submitted a written request for compassionate release or home

confinement to the “Warden of FCI Oakdale (Mr. Myers)” dated April 6, 2020, and

stamped received on April 8, 2020 by the Warden’s Office.3 Because 30 days have

passed since April 8, the Court concludes Johnson meets the exhaustion requirement.

          Under the Sentencing Guidelines, “extraordinary and compelling reasons” that

warrant a sentence reduction include (1) the defendant’s medical condition, (2) the

age of the defendant, (3) the defendant’s family circumstances, and (4) other reasons

as determined by the director of BOP. § 1B1.13, comment. (n.1). The Government

concedes that Johnson’s medical condition counts as an extraordinary and compelling

reason;4 therefore, the Court finds that this requirement is met.




3   (Rec. Doc. 80-1, at 2).
4   (Rec. Doc. 80, at 22).


                                            3
      Case 2:17-cr-00165-CJB-JVM Document 83 Filed 05/18/20 Page 4 of 5



      Next, the Court must consider the 18 U.S.C. § 3553(a) sentencing factors and

whether Johnson would be “a danger to the safety of any other person or to the

community” if released. § 1B1.13(2) (p.s.). Johnson is currently incarcerated for his

fourth federal felony conviction and has served less than one-fifth of his 120-month

sentence, which represented a significant downward variance from the bottom of his

guidelines range. He committed two of his felonies while serving a term of supervised

release and a third (escape from a correctional facility) while incarcerated. Further,

as the Government points out, defendants with similar health conditions whose

motions for compassionate release have been granted during the COVID-19 outbreak

have been older and had served a larger portion of their sentence. See, e.g., United

States v. Saad, No. 16-20197, 2020 WL 2251808, at * 1 (E.D. Mich. May 5, 2020)

(granting motion where defendant was 71 years old and had served almost half of 72-

month sentence). Considering the nature and circumstances of the offense, the

history and characteristics of the defendant, and the need to avoid unwarranted

sentence disparities, the Court concludes that a sentence reduction is not warranted

for Johnson.

      II.      HOME CONFINEMENT

      Johnson alternatively requests the Court release him to home confinement.

However, the Court lacks the authority to order BOP to transfer him to home

confinement. See 18 U.S.C. § 3621(b); United States v. Voda, 994 F.2d 149, 151 (5th

Cir. 1993); see also United States v. Mabe, No. 3:15-CR-133, 2020 U.S. Dist. LEXIS

66269, at *1 (E.D. Tenn. Apr. 15, 2020) (“[T]he CARES Act places decision making




                                          4
      Case 2:17-cr-00165-CJB-JVM Document 83 Filed 05/18/20 Page 5 of 5



authority solely within the discretion of the Attorney General and the Director of the

Bureau of Prisons. This Court therefore does not have power to grant relief under

Section 12003 of the CARES Act.” (citations omitted)).

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Johnson’s Motion for Compassionate Release

(Rec. Doc. 76) is DENIED.

      New Orleans, Louisiana, this 18th day of May, 2020.




                                       CARL J. BARBIER
                                       UNITED STATES DISTRICT JUDGE




                                          5
